DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 24-31 and 34-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gregory et al. (U.S. Publication No. 20160123735).
Regarding claim 21, Gregory teaches a gyroscope comprising: at least one anchor (Fig.2A, 109); a plurality of spring elements (Fig.2A, 120 and paragraph 45) coupled to the at least one anchor, each spring element comprising a plurality of radially offset spring members (As shown in Fig.2A), wherein each spring member comprises a radial length different than each other spring member of said spring element (Paragraph 45, “The compliant composite ring 120 may be designed similarly to the stiff composite ring 102” and paragraph 5, “the annular widths of the plurality of rings may increase monotonically with radius”); a proof mass comprising a plurality of concentric rings (Fig.2A, 102), wherein the concentric rings are operatively coupled to the plurality of spring elements, said plurality of concentric rings encircling the plurality of spring 
Regarding claim 24, Gregory teaches wherein said detection/excitation unit comprises a plurality of electrodes circumferentially-spaced about said plurality of concentric rings and configured to substantially encircle said plurality of concentric rings (As shown in Fig.6).
Regarding claim 25, Gregory teaches wherein the number of spring elements of said plurality of spring elements is based on an operating mode of said gyroscope (Inherent, since it is well known in the art that the number of spring elements affect the operating mode of the gyroscope).
Regarding claim 26, Gregory teaches wherein each spring member of said plurality of spring members includes a radial length greater than a radial length of an immediately adjacent radially inner spring member (Paragraph 45, “The compliant composite ring 120 may be designed similarly to the stiff composite ring 102” and paragraph 5, “the annular widths of the plurality of rings may increase monotonically with radius”).
Regarding claim 27, Gregory teaches wherein said plurality of spring members includes a first spring member having a first radial length and a second spring member having a second radial length, wherein the second radial length is greater than the first radial length (Paragraph 45, “The compliant composite ring 120 may be designed similarly to the stiff composite ring 102” and paragraph 5, “the annular widths of the plurality of rings may increase monotonically with radius”).

Regarding claim 29, Gregory teaches wherein said second spring member is positioned proximate said proof mass and said first spring member is positioned proximate said at least one anchor (Fig.2A, 120 and paragraph 45, “The compliant composite ring 120 may be designed similarly to the stiff composite ring 102” and paragraph 5, “the annular widths of the plurality of rings may increase monotonically with radius”).
Regarding claim 30, Gregory teaches wherein said plurality of spring elements (Fig.2A, 120) circumscribe said at least one anchor (Fig.2A, 109).
Regarding claim 31, Gregory teaches a gyroscope comprising: at least one anchor (Fig.2A, 109); a plurality of spring elements (Fig.2A, 120) coupled to the at least one anchor; a proof mass (Fig.2A, 102) comprising a plurality of concentric rings (Paragraph 42), wherein the concentric rings are operatively coupled to the plurality of spring elements, said plurality of concentric rings encircling the plurality of spring elements (As shown in Fig2A), wherein each concentric ring comprises a radial length different than each other concentric ring of said plurality of concentric rings (Paragraphs 5 and 46); and a detection/excitation unit configured to sense an angular rate of the proof mass (Paragraph 38).

Regarding claim 35, Gregory teaches wherein the number of concentric rings of said plurality of concentric rings is based on an operating mode of said gyroscope (Inherent, since it is well known in the art that the number of concentric rings affect the operating mode of the gyroscope).
Regarding claim 36, Gregory teaches wherein each concentric ring of said plurality of concentric rings includes a radial length greater than a radial length of an immediately adjacent radially inner concentric ring (Fig.2A and paragraphs 5 and 46).
Regarding claim 37, Gregory teaches wherein said plurality of concentric rings includes a first concentric ring having a first radial length and a second concentric ring having a second radial length, wherein the second radial length is greater than the first radial length (Fig.2A and paragraphs 5 and 46).
Regarding claim 38, Gregory teaches wherein said second concentric ring is positioned radially outward from said first concentric ring (Fig.2A and paragraphs 5 and 46).
Regarding claim 39, Gregory teaches wherein said second concentric ring is positioned proximate said excitation/detection unit and said first concentric ring is positioned proximate said plurality of spring elements (Fig.2A and paragraphs 5 and 46).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory et al. (U.S. Publication No. 20160123735) in view of Su et al. (U.S. Publication No. 20150308830).
Regarding claims 22 and 32, Gregory teaches all the features of claim 21 and 31 as outlined above, Gregory is silent about wherein said at least one anchor defines a central opening configured to receive an accelerometer.
Su teaches wherein said at least one anchor defines a central opening configured to receive an accelerometer (Fig.10, 1600a and paragraph 59).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate an accelerometer inside Gregory’s gyroscope because it would allow Gregory’s device to measure both angular and linear acceleration.

s 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory et al. (U.S. Publication No. 20160123735) in view of Senkal et al. (U.S. Publication No. 20150354959).
Regarding claims 23 and 33, Gregory teaches all the features of claim 21 and 31 as outlined above, Gregory is silent about wherein each concentric ring of said plurality of concentric rings resonates with a substantially similar amplitude when excited by the detection/excitation unit.
Senkal teaches wherein each concentric ring of said plurality of concentric rings (Paragraph 13) resonates with a substantially similar amplitude when excited by the detection/excitation unit (Paragraphs 20 and 61, “constant amplitude”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make Gregory’s each concentric ring resonates with similar amplitude because it would be easier to measure the angular acceleration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIN Y ZHONG/           Primary Examiner, Art Unit 2861